This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,960

 5 ANTONIO CHAVEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James W. Counts, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.
 1        Defendant, Antonio Chavez, appeals from his conviction for battery on a

 2 household member in violation of NMSA 1978, Section 30-3-15 (2008). [DS 1, RP

 3 159, 211] He challenges the sufficiency of the evidence and argues that his acquittal

 4 on the charge of assault based on threat or menacing conduct necessitates an acquittal

 5 on the charge of battery on a household member. We issued a notice proposing to

 6 summarily affirm and Defendant filed a memorandum in opposition. We remain

 7 unpersuaded by Defendant’s arguments and affirm.

 8        In our notice, we proposed to conclude that the evidence was sufficient to

 9 support Defendant’s conviction. Defendant continues to argue that the evidence was

10 insufficient, focusing in particular on his testimony that he denied hitting Victim and

11 did not realize that she was injured before she was hospitalized. [MIO 4] The jury

12 was free to reject Defendant’s version of the events, see State v. Garcia,

13 2009-NMCA-107, ¶ 21, 147 N.M. 150, 217 P.3d 1048, and we must defer to the jury

14 when weighing the credibility of witnesses and resolving conflicting testimony. See

15 State v. Salas, 1999-NMCA-099, ¶ 13, 127 N.M. 686, 986 P.2d 482. Accordingly, we

16 conclude that the evidence was sufficient to support Defendant’s conviction.

17        In our notice, we also proposed to conclude that the verdicts were not

18 inconsistent, noting that we will not entertain a challenge to a conviction based on an

19 acquittal. See State v. Roper, 2001-NMCA-093, ¶ 24, 131 N.M. 189, 34 P.3d 133


                                              2
 1 (“We have frequently said that our business is to review the verdicts of conviction,

 2 and not concern ourselves with any alleged acquittals, and thus we do not entertain

 3 contentions alleging that the verdicts are irreconcilable.”); see also State v. Fernandez,

 4 1994-NMCA-056, ¶ 39, 117 N.M. 673, 875 P.2d 1104 (“[W]e review the verdict of

 5 conviction, not the verdict of acquittal.”).

 6        Defendant continues to argue that the evidence presented in support of the

 7 alleged assault and the alleged battery was the same, and that his acquittal on the

 8 assault count necessitates an acquittal on the battery count. He cites State v. Franklin,

 9 1967-NMSC-151, 78 N.M. 127, 428 P.2d 982, and State v. Boyer, 1985-NMCA-029,

10 103 N.M. 655, 712 P.2d 1, in support of his argument. [MIO 5] We perceive no

11 reason to depart from our precedent and will not review the verdict of acquittal.

12        For the reasons discussed above and in our previous notice, we affirm.

13        IT IS SO ORDERED.


14                                          __________________________________
15                                          MICHAEL E. VIGIL, Judge

16 WE CONCUR:



17 ___________________________________
18 RODERICK T. KENNEDY, Chief Judge



                                               3
1 ___________________________________
2 M. MONICA ZAMORA, Judge




                                  4